Citation Nr: 1143400	
Decision Date: 11/28/11    Archive Date: 12/06/11

DOCKET NO.  09-30 354	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUE

Entitlement to service connection for respiratory disorder, to include asthma and chronic obstructive pulmonary disorder (COPD).


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K. K. Buckley, Associate Counsel

INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from July 1967 to July 1971 and from December 1990 to June 1991.  Service in the Republic of Vietnam and in Southwest Asia is indicated by the record.  During his first period of service, the Veteran was the recipient of the Combat Action Ribbon and the Purple Heart Medal.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island, which denied the Veteran's claim.

In August 2011, the Veteran presented sworn testimony during a videoconference hearing, which was chaired by the undersigned.  A transcript of the hearing has been associated with the Veteran's VA claims folder.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action on his part is required.


REMAND

The Veteran seeks entitlement to service connection for a respiratory disability; claimed as, "breathing problems."  After having considered the matter, and for reasons expressed below, the Board finds that the claim on appeal must be remanded for further development.

First of all, in Clemons v. Shinseki, 23 Vet. App. 1 (2009), the United States Court of Appeals for Veterans Claims (Court) clarified how the Board should analyze claims of service connection.  As emphasized in Clemons, though a Veteran may only seek service connection for a single psychiatric disorder, the Veteran's claim "cannot be limited only to that diagnosis, but must rather be considered a claim for any mental disability that may be reasonably encompassed."  Clemons, supra.  Essentially, the Court found that a veteran does not file a claim to receive benefits only for a specific diagnosis, but in fact makes a general claim for whatever mental condition may be afflicting him.  The Board will proceed as to the Veteran's pending respiratory disability claim under this framework, based on this ruling and appropriate review of the evidence of record.

The Veteran contends that he suffers from a respiratory disability as a result of his exposure to burning oil fields during his military service in Southwest Asia.  See, e.g., the August 2011 Board hearing transcript.

It is undisputed that the Veteran is currently diagnosed with asthma with COPD.  See the Veteran's private treatment records dated April 2009.  Additionally, the Veteran's exposure to burning oil fields during his Southwest Asia service is indicated by the record.

The Veteran was afforded a VA medical opinion in May 2010 in order to address the question of medical nexus.  Critically, in rendering his negative nexus opinion, the May 2010 VA examiner addressed only the likelihood that the Veteran's asthma is related to his military service; the examiner did not address the diagnosed COPD and thus failed to discuss the entirety of the Veteran's respiratory disorder.  Accordingly, Remand for a complete VA medical opinion is necessary.

Accordingly, the case is REMANDED for the following action:

1. VBA should contact the Veteran and request that he identify any outstanding medical examination and treatment records relevant to his pending claim on appeal.  VBA should take appropriate steps to secure any medical records so identified and associate them with the Veteran's VA claims folder.

2. Thereafter, VBA should refer the VA claims folder to the physician who conducted the May 2010 VA examination; if he is unavailable the claims folder should be referred to a physician with appropriate expertise.  The Veteran does not need to be examined.  The examiner is requested to review the claims folder, including a copy of this Remand.  The examiner is to provide an opinion, with supporting rationale, as to whether it is at least as likely as not that the Veteran's currently diagnosed respiratory disability to include asthma with COPD and any other respiratory disability indicated by the record is due to the Veteran's military service.  In rendering his/her opinion, the VA examiner should specifically address the Veteran's presumed exposure to burning oil fields during his service in Southwest Asia.  The Veteran is considered to be a reliable historian.  If interview of the Veteran and/or diagnostic testing are deemed to be necessary, such should be scheduled.  A report should be prepared and associated with the Veteran's VA claims folder.  The rationale for all opinions expressed by the examiner should also be provided.  If the examiner is unable to provide an opinion as to the questions posed, he/she should state the reasons therefore.

3. After undertaking any additional development which it deems necessary, VBA should then readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, VBA should provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate period of time for response.  The case should then be returned to the Board for further consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




_________________________________________________
NANCY RIPPEL
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

